Opinion by
Judge Pryor:
The rights of the parties to this controversy should be determined by the stipulations of the written contract between them. It is expressly stated in this agreement that if the horse Lexington sexes a less number of mares than forty (or the number mentioned in the writing) Buford is to have one thousand dollars for his trouble and expense in keeping the horse during the season, and on his part guarantees to Cameron the price of season for each and every mare sexed by the horse and is individually responsible to said Cameron for the same.
The custom' of the horsemen- in Kentucky can not control the terms of this writing or change its legal effect and particularly when the appellant was notified by Cameron that this custom formed no part of the contract and would not be sanctioned by him. The right of the owners of mares- to breed back in the event they proved not to be -in foal was given by Buford himself and in opposition- to the avowed disapproval by Cameron before the season commenced. The letter written by appellant to the appellee in which he attempts to convince him: of the necessity of changing his mind with reference to this matter and requesting a response is not deemed sufficient to show an acquiescence on the part of the appellee in the action of the appellant as to the terms of breeding, etc., and particuldrly when appellant had been notified both by telegraphic dispatch and letter that appellee would not submit to such terms. We have considered the evidence carefully upon the questions made on both the original and cross-appeal and in our opinion the judgment of the court below *735gives to each of the litigants the sums of money they were entitled to receive in a settlement of their accounts.

Breckenridge, for appellant.

Buckner, Kinkead, Buckner, for appellee.
This judgment is therefore affirmed on both the original and cross-appeal.